Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 13, 2017

The Court of Appeals hereby passes the following order:

A17A1037. ROY GARDNER v. STANLEY WILLIAMS, WARDEN.

      Roy Gardner appeals the trial court’s order denying his application for a writ
of habeas corpus. The Supreme Court, however, has appellate jurisdiction over all
cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4).
This appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.